Citation Nr: 1428185	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits based upon service connection for the cause of the Veteran's death.

2.  Entitlement to non-service connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from January 10, 1956, to March 2, 1956.  He died in August 2008, and the appellant is his surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In August 2011, the appellant testified before a Veterans Law Judge at a hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  The Veterans Law Judge that conducted that hearing is no longer employed at the Board.  In May 2013 and July 2013, the Board contacted the appellant to offer her an additional hearing before a Veterans Law Judge that would decide her case.  The appellant did not respond.  As she has been informed of the right to an additional hearing in that correspondence, the Board assumes, after not hearing from the appellant for 30 days, that she does not wish to attend another hearing.

In a January 2012 decision, the Board denied the appellant's claims.  The appellant then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the appellant's attorney and VA's Office of General Counsel filed a Joint Motion for Remand.  In a November 2012 Order, the Court granted the Joint Motion, vacating the Board's January 2012 decision and remanding the matters to the Board.  The Board thereafter remanded the matters to the Pension Management Center in September 2013.  As all directed development has been completed, which will be discussed further below, the matters are properly before the Board at this time.

The Board has reviewed the Veteran's electronic files.  However, they contain only evidence that is duplicative of documents contained in the paper claims file or irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  The Veteran died in August 2008.  The certificate of death lists the immediate cause as renal failure, due to (or as a consequence of) lung cancer, due to (or as a consequence of) dementia, due to (or as a consequence of) diabetes mellitus. 

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.
 
3.  The Veteran's fatal renal failure, lung cancer, dementia, and diabetes mellitus were not related to his military service.
 
4.  The Veteran did not serve during a wartime period.
 
5.  The Veteran did not have any pending claims at the time of his death.





CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).
 
2.  The criteria for non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2013).
 
3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing compliant notice.

In this case, the RO provided the appellant notice letters in October 2009 and November 2013.  The claims were then readjudicated in a February 2014 supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the October 2009 notice letter about the information and evidence that was necessary to establish that she was a helpless child.  The October 2009 and November 2013 letters also satisfied the Hupp requirements, notified her of the division of responsibilities in obtaining evidence, and explained how disability ratings and effective dates are determined.  The November 2013 letter further noted what was needed to establish entitlement to accrued benefits and death pension benefits.  

Thus, the appellant has received all required notice in this case for these particular issues, such that there is no error.  There has also been no allegation by the appellant or her representative that the duty to notify has not been met.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

The appellant has been provided the opportunity to respond to VA correspondence and has had multiple opportunities to submit and identify evidence over the course of the appeal.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claims by VA.
 
In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's available service records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  

Pursuant to the November 2012 Joint Motion and the September 2013 Board remand, in November 2013, the RO requested the Veteran's service personnel records from the National Personnel Records Center (NPRC).  A letter was also sent to the appellant and her representative in November 2013 asking them to provide any additional service records that they had in their possession.

In a January 2014 response, NPRC indicated that a record could not be identified based on the information provided, and if additional information could be provided, the request should be resubmitted.  NPRC provided no other avenues for requesting evidence pertaining to the Veteran.  The Pension Management Center also noted in the February 2014 SSOC that an e-mail was received from a Quality Assurance Specialist with the Records Management Center stating that NPRC had conducted an extensive and thorough search of the records among their holdings, but was unable to locate the requested record.  It was further stated that the record either does not exist or that NPRC does not have it and that further efforts to locate it would be futile.  

The appellant and her representative were informed in a January 2014 letter that the service records could not be obtained from NPRC.  That letter listed the actions taken in an attempt to obtain those records.  They were also asked to submit any relevant records in their possession or provide more information. 

Despite being sent letters in November 2013 and January 2014 as well as the February 2014 SSOC, the appellant and her representative have provided no additional information or evidence or any other type of response.  They have also not submitted any additional argument regarding the Veteran's service records.

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the appellant in obtaining the Veteran's complete service records.  All avenues have been explored, and there is no other action that could be taken, without the assistance of the appellant, that could result in obtaining this information.  As such, further efforts would be futile.  Therefore, the Board finds that the duty to assist has been met with respect to obtaining these records, and there has been compliance with the September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In cause of death cases, a medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d); Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Federal Circuit has held that 38 U.S.C.A. § 5103A(a) "does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination." DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008).  § 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim." 38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2). See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In this case, as will be explained in more detail below, the Board finds that there is no indication that the cause of death may be associated with service or a service-connected disability.  Therefore, a medical opinion is unnecessary.  Moreover, there has been no allegation otherwise made by the appellant or representative.  Indeed, this same finding was made at the time of the prior decision by the Board in January 2012, but there was no challenge to it when the case was appealed to the Court. See Appellant's brief filed with the Court in August 2012.

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the Veterans Law Judge that conducted the hearing set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The appellant has not alleged otherwise.  In fact, as discussed above, the Veteran was offered an opportunity to have another hearing, but she did not respond.

The appellant and her representative have not identified any outstanding, available evidence that is relevant to the issues on appeal.  Nor have they submitted any additional argument since the September 2013 Joint Motion.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


Entitlement to Service Connection the Cause of Death

DIC benefits may be able payable to the surviving spouse, children, and parents of a veteran if the veteran died from service-connected disability. 38 U.S.C.A. § 1310. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply. 38 U.S.C.A. § 1310.

In general, service connection may be granted for an injury or disease incurred in or aggravated by military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2013); see also 38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2013) (listing applicable chronic diseases, including malignant tumors, nephritis, and diabetes mellitus).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.

During his lifetime, the Veteran was not service-connected for any disabilities.  The death certificate list the immediate cause as renal failure, due to (or as a consequence of) lung cancer, due to (or as a consequence of) dementia, due to (or as a consequence of) diabetes mellitus.  

There is no medical evidence of record showing that the Veteran's renal failure, lung cancer, and diabetes mellitus manifested during service or within one year of separation from service.  The Veteran's service treatment records are negative for any complaints or findings of renal failure, lung cancer, diabetes mellitus, and dementia.  In fact, in February 1956, the Veteran underwent an HCUS (discharge under honorable conditions unsuitable) examination at which time his lungs, heart, chest, vascular system, and genitourinary system were clinically evaluated as "normal."  

The Board does note that the Veteran had a profile of S-3 on the February 1956 examination.  PULHES represents the six categories into which a physical profile is divided.  The S stands for psychiatric. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The PULHES profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). Id.  However, the PULHES profile did not reflect an S-4, which would have shown that the Veteran's psychiatric system was below the level of medical fitness for retention. Moreover, upon clinical evaluation in February 1956, the examining physician noted that there were no psychiatric abnormalities.  The Board finds the clinical evaluation report to be highly probative, as it is affirmative evidence based on an examination of the Veteran.  

Moreover, there was no medical evidence of any diagnosis of the Veteran's fatal disorders (renal failure, lung cancer, dementia, and diabetes mellitus) until they were noted on his death certificate in August 2008, which would have over 52 years after the Veteran's discharge.  The appellant and her representative have been notified and given the opportunity to identify additional evidence, including earlier medical records, but they have not done so.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board does acknowledge the assertion that the Veteran had a heart attack and kidney failure in service.  However, the Veteran served less than two months, and there is no documentation that he was treated for or hospitalized for such serious conditions during that time period.  Indeed, the February 1956 examination specifically found his heart and genitourinary system to be normal, which is affirmative evidence directly contradicting the assertion.  Although a layperson may be competent to attest to matters capable of personal observation, the Board also notes that the appellant was not born until 1960, which would have been four years after the Veteran's discharge.  Thus, it is not clear where she ascertained that he had such disorders in service.  Therefore, the Board finds that the most competent, credible, and probative evidence shows that the Veteran did not have a heart attack or kidney disorder in service.  

Based on the foregoing, the Board finds that the cause of the Veteran's death did not manifest in service or within one year thereafter.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application in this case.

As discussed above, the appellant was provided notice of the requirements to establish service connection for cause of death; however, she and her representative have not provided any medical evidence pertaining to post-service medical treatment.  Therefore, the record contains no clinical opinions addressing whether the Veteran's renal failure, lung cancer, dementia, or diabetes mellitus were related to any incident of the Veteran's service.  

Moreover, as discussed above, the evidence does not show that there was any disease, injury, event, or symptomatology in service to which the Veteran's death could have been related.  As such, there was no reasonable possibility that such assistance would aid in substantiating the claim, and therefore, there is no need for a VA medical opinion. See Wood v. Peake, 520, F.3d 1345 (Fed. Cir. 2008)

In light of the above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

The appellant asserts that she should be awarded non-service connected death pension benefits based on the Veteran's service.

An unmarried child of a veteran may be entitled to received non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j).  A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).

In this case, the Veteran had active military service from January 10, 1956, to March 2, 1956.  Thus, the evidence shows, and it is not disputed, that the Veteran's period of service was not during a period of war.  See 38 U.S.C.A. § 101(9) and (29); 38 C.F.R. § 3.2 (listing periods of war, with the Korean conflict ending on January 31, 1955, and the next period of war, that of the Vietnam era, beginning on February 28, 1961, for veterans who served in the Republic of Vietnam and for the period beginning on August 5, 1964, in all other cases).

Because the Veteran did not serve during a period of war, there is no legal basis upon which the threshold statutory requirements for eligibility for nonservice-connected pension benefits may be met.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.  Accordingly, the Veteran's surviving daughter is not eligible for the requested benefit because the Veteran did not serve during a wartime period. 

As the Veteran's service does not confer eligibility for non-service connected death pension benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

There is no basis for an accrued benefits claim unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, there was no pending claim at the time of the Veteran's death.  No such claim is contained in the claims file, and the appellant and her representative have not identified any claim filed prior to the Veteran's death.  Thus, the appellant is not entitled to accrued benefits.  




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


